t c memo united_states tax_court linda k betts petitioner v commissioner of internal revenue respondent docket no filed date r determined deficiencies in p’s and federal_income_tax p and r dispute whether p is entitled to business_expense deductions in excess of the gross_income from her horse activities held p is not entitled to the excess business_expense deductions richard w craigo for petitioner miles d friedman and robert h berman for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of federal_income_tax deficiencies that respondent determined for petitioner’s and tax years in the amounts of dollar_figure dollar_figure and dollar_figure respectively respondent issued petitioner a notice_of_deficiency on date petitioner then filed a timely petition with this court a trial was held on date in los angeles california respondent concedes that petitioner has substantiated all of her claimed expenses for all years at issue the issue for decision is whether petitioner is entitled to deductions arising from her horse activities claimed on her schedules c profit or loss from business to the extent they exceed her gross_income from those activities more specifically the issue is whether petitioner was engaged in her horse activities for profit see sec_183 findings_of_fact some of the facts have been stipulated and the stipulated facts and the accompanying exhibits are hereby incorporated by reference into our findings petitioner was single and filed 1except as otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the tax years at issue form sec_1040 u s individual_income_tax_return for the taxable years at issue petitioner resided in california when she filed her petition during the years at issue petitioner worked full time designing and selling packaging materials for the cosmetic and pharmaceutical industries primarily out of her home in california during those years she earned dollar_figure dollar_figure and dollar_figure from that job petitioner has an affinity for horses and enjoys riding and competing in horse-related activities petitioner began riding horses when she was years old and started showing them when she was in her teens except for a few years in college she has been involved with horses ever since given her circle of friends in the horse industry her horse business activities serve as a social outlet during the years at issue petitioner was a member of the following organizations united_states equestrian foundation united_states dressage federation united_states eventing association and the california dressage society she subscribed to periodicals concerning show horses some of which dressage is a french word for training its purpose is to develop the horse’s natural athletic ability and willingness to work making him calm supple and attentive to his rider united_states dressage federation http www usdf org about about-dressage index asp last visited date she received as part of her memberships in those organizations petitioner also read books on horses watched several dvds on the subject of horses and attended seminars and underwent testing as part of her education for becoming a dressage judge during this time she also volunteered with reins in fallbrook a horse- related_organization for kids that are developmentally disabled petitioner’s developmentally challenged teenage daughter participated in the organization during the years at issue petitioner lived with her daughter on the 3-acre ranch she purchased in for dollar_figure petitioner conducted her horse activities described below primarily on this ranch petitioner’s first horse business began in and lasted through petitioner engaged in this activity under the name of l l farms and used business cards and stationery bearing that name during the years of this breeding training and selling activity petitioner purchased a mare and bred her twice before she became too old she also tried to resell a dressage horse but was unable to do so because the horse suffered an injury on her schedules c attached to her and form sec_1040 petitioner listed dressage show and sale as her principal business or profession she reported no income for the years but claimed losses of dollar_figure and dollar_figure respectively respondent examined petitioner’s and federal_income_tax returns but made no adjustments to them in petitioner ceased those activities but remained on the ranch and continued her involvement with horses particularly her commendable volunteer work with the therapeutic riding center the horse activities in question in this case began in date when petitioner purchased a 4-year-old gelding named gallahad for dollar_figure a price she negotiated down from the original dollar_figure asking price gallahad was well bred but not well cared for and it was petitioner’s plan to rehabilitate and resell him at some point shortly after petitioner purchased gallahad his behavior allegedly changed he began or perhaps continued rearing and bucking and spinning it was at this time that petitioner took gallahad to several trainers the first two were not able to help but then she contacted natalie rooney pitts ms pitts who was able to resolve the problem petitioner hired ms pitts because of her reputation as a pretty tough rider who was able to take on troubled horses and be successful ms pitts has been an equestrian professional for years and is a certified instructor a licensed dressage 3petitioner maintains that she engaged successfully in two or three distinct businesses that carried on different activities she testified that her business from to was horse breeding training and selling whereas the business from through was purchasing and reselling horses we are not persuaded that the latter activity is truly a new and different business however whether we characterize it as one does not change the outcome of the case judge and has been awarded the united_states dressage foundation bronze and silver medal lifetime awards she is a member of the u s equestrian team and rode in the world cup in and other prestigious events ms pitts described gallahad as very well bred on both sides for jumping especially beautiful very well put together and a lovely mover she told petitioner that gallahad could potentially be worth dollar_figure gallahad performed well in subsequent horse shows but then about year later suffered multiple tendon injuries developed severe stomach ulcers and suffered a check ligament injury these problems were costly and sidelined gallahad through pursuant to her plan to sell gallahad petitioner advertised him for sale in horse trader magazine for dollar_figure in and she raised the price to dollar_figure in she advertised by word of mouth and by posting flyers at horse shows these methods did not require a significant cash outlay taking into account her expenses related to gallahad petitioner would not have made a profit even if she had sold the horse at the highest price listed dollar_figure in horse trader petitioner still owned gallahad at the time of trial at that time she also owned other horses western star and willing accomplice both of which were acquired after the tax years at issue on her through schedules c petitioner listed her principal business or profession as horse training petitioner then changed her manner of tax reporting for her horse activities on her and form sec_1040 by substituting for schedule c schedules f profit or loss from farming on which she listed her principal product as horse training although the emphasis may have changed the court concludes that in fact she had only one business the horse business which over the years conducted a number of overlapping and interrelated activities from through petitioner reported on her federal_income_tax returns the following amounts of salary income gross_income from her horse activity expenses from her horse activity net_profit_or_loss from her horse activity and taxable_income salary income year dollar_figure big_number big_number big_number big_number big_number big_number gross_income from horse activity -0- -0- dollar_figure big_number big_number expenses from horse activity dollar_figure big_number big_number big_number big_number big_number big_number net_profit_or_loss from horse activity dollar_figure big_number big_number big_number big_number big_number big_number taxable_income dollar_figure big_number -0- -0- big_number -0- -0- 1all of this income was from her instructing activities petitioner spent approximately hours per week on her horse activity during the years at issue among other things she cleaned stalls fed her horses purchased and hauled supplies maintained the fencing and the grounds on her farm rode the horses cleaned and prepared tack attended appointments with veterinarians and farriers and went to shows and competed on the weekends--usually shows per month except for december petitioner used the same name l l farms for this horse activity as for the activity occurring from through she also used the same business card for both activities with the same telephone number and internet address petitioner maintained a checking account separate from her personal checking account for her horse activities under the name l l farms and that checking account was different from the one used in the prior horse-related activity petitioner also kept a separate file for each horse to keep track of test results sent from shows farrier bills and its pedigree petitioner’s business plan apparently was not prepared until the tax examination commenced and consisted of little more than a summary of the horse industry the plan did not determine even at that late date what should be done to make the business profitable for the second half of petitioner indicated that she planned to do more advertising and sell the horse she had gallahad to recoup some of her losses then she would determine whether or not to continue in the sport horse industry petitioner did not increase her advertising during that year or in or and did not sell gallahad but she decided to continue the activity petitioner never made a formal budget for her later horse activity because she just didn’t feel that was necessary for one horse petitioner’s business plan was to purchase prospective sport horses that needed developing some training and resell them at a much higher price to the amateur and young rider market at some point during the years at issue most likely petitioner purchased another horse laddie for dollar_figure petitioner sold laddie in for approximately dollar_figure given the expenses she paid with respect to laddie she did not make a profit on the overall laddie horse sale activity during the years at issue petitioner supplemented the income received from the sale of laddie with a few thousand dollars of income she earned from giving riding lessons putting on clinics and running a program to become a judge for dressage petitioner used her salary withdrawals from her savings and retirement accounts and loans to pay her horse activity expenses petitioner used a microsoft excel spreadsheet to track her horse-related income and expenses petitioner engaged a professional accountant donald gamble of premier business services to prepare her federal_income_tax returns for and when petitioner looked at her financial records she saw a large negative cashflow and continued significant losses in her horse activity petitioner contended that she attempted cost cutting measures and tried to get a lot of the things down on costs and negotiated with vets on the care of gallahad and stretching things out a little bit with farriers and so on to try to bring the costs down but in fact petitioner’s losses were fairly steady and her largest claimed loss was in petitioner indicated that she expected to sell gallahad for somewhere in the six figure amount noting that he was well bred that his relatives all were big-time show jumpers and his half brother was gold fever who won the gold medal at the olympics nevertheless it was obvious to petitioner by at least that this expectation was unrealistic she purchased the horse after it had been exposed on the open market for some time for only dollar_figure and she herself offered to sell gallahad for as little as dollar_figure starting in and petitioner considered the activity of purchasing developing and reselling show horses to be risky but worth the risk because the rewards may be even higher if you hit the jackpot with a really good horse that you can sell for a lot of money when it came to marketing petitioner showed her horses herself so she would not have to pay a trainer and because she was trying to sell her horses to amateurs and as an amateur rider herself it makes it more believable that the horse can actually be ridden by an amateur except for a relatively small elite group an amateur rider does not generally ride a horse with a value of six figures ms pitts saw petitioner engaged in her business and believed that she was very hardworking ms pitts had other clients who carried on horse activities that according to her made a profit and operated in essentially the same manner as petitioner’s ms pitts did not advise petitioner to do anything differently and said that she thinks she’s doing a great job ms pitts indicated that petitioner is very up on everything that’s going on and that she actually depends on her to help me stay abreast of everything going on in the industry she testified that most other owners do not pay attention to the industry at all opinion respondent argued that the expenses related to petitioner’s horse activity were not deductible in excess of the gross_income because the horse activity was not engaged in for profit within the meaning of sec_183 sec_183 generally disallows deductions attributable to activities not engaged in for profit sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 the court_of_appeals for the ninth circuit to which an appeal in this case would lie absent stipulation to the contrary has held that an activity is engaged in for profit if the taxpayer’s predominant primary or principal objective in engaging in the activity was to realize an economic profit independent of tax savings 4_f3d_709 9th cir affg tcmemo_1991_212 however if the investor’s primary or principal objective is to make a profit it is not necessary for the investor to show that his primary objective was reasonable sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs sets forth a nonexclusive list of factors to be considered in evaluating a taxpayer’s profit objective the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned from the activity the financial status of the taxpayer and elements of personal pleasure or recreation no one factor is necessarily determinative in the evaluation of profit objective nor is the number of these factors for or against the taxpayer necessarily determinative 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs all facts and circumstances with respect to the activity must be taken into account sec_1_183-2 income_tax regs the manner in which the taxpayer carries on the activity the fact that the taxpayer carries on the activity in a businesslike manner may indicate that the activity is engaged in for profit sec_1_183-2 income_tax regs in this context we consider whether the taxpayer maintained complete and accurate books_and_records for the activity whether the taxpayer conducted the activity in a manner substantially_similar to comparable activities that were profitable and whether the taxpayer changed operating procedures adopted new techniques or abandoned unprofitable methods in a manner consistent with an intent to improve profitability giles v commissioner tcmemo_2005_28 sec_1_183-2 income_tax regs the first inquiry considers whether petitioner maintained complete and accurate books_and_records of the activity petitioner maintained a separate checking account used business cards kept an excel spreadsheet of her income and expenses and kept a file for each horse however there is little evidence that the books_and_records were kept for the purpose of cutting expenses increasing profits and evaluating the overall performance of the operation see golanty v commissioner supra pincite when asked at trial petitioner was unable to allocate profits and expenses to the sale of laddie because she didn’t break it out that laddie used x amount of food and x amount of shavings and x amount of farrier without such knowledge petitioner could not have known how profitable the entire operation was petitioner claims to have written a business plan at the beginning of her new activity but she was unable to present it to the auditing agent petitioner testified that when she purchased gallahad to start_up her second horse activity her plan was to purchase prospective sport horses that needed developing some training and resell them at a much higher price to the amateur and young rider market petitioner produced a written business plan some time after the activity had already begun and revised it at the request of the auditing agent both of these business plans are devoid of any meaningful financial analysis the only analysis is a broad summary of the horse industry indicating that there are million horses in the 4the original business plan indicates that petitioner purchased the ranch years before the plan was drawn up therefore this plan was probably written in before july of that year the date on which the revised version was submitted to the internal_revenue_service united_states and big_number in california and that the amateur market is the fastest growing market these riders are looking for safe enjoyable mounts that are competitive a written business plan is not required if the business plan was evidenced by actions phillips v commissioner tcmemo_1997_128 however in phillips the taxpayers knew the amounts of income that would be required to cover their expenses in future years although petitioner kept an itemized excel spreadsheet of the income and expenses of the activity she did not prepare any business or profit plans profit or loss statements balance sheets or financial break-even analyses for her activity see dodge v commissioner tcmemo_1998_89 affd without published opinion 188_f3d_507 6th cir petitioner presented no evidence of a budget or that she knew how much she could spend to maintain gallahad and still make a profit she merely testified that she saw a lot of money going out in her horse activities and that she never made a formal budget because it was not necessary for one horse even if petitioner had received dollar_figure for gallahad in by the end of that year she would have already lost dollar_figure ie dollar_figure - dollar_figure on the horse activities this favors respondent as to the second inquiry ms pitts in her testimony indicated that she had other clients who carried on horse activities in a manner similar to petitioner’s and earned a profit but her testimony was not corroborated documentation of practices in similar activities was not provided the third inquiry asks whether petitioner changed operating procedures adopted new techniques or abandoned unprofitable methods in a manner consistent with an intent to improve profitability petitioner did aggressively negotiate down the purchase_price of both horses she purchased however this was her practice from the beginning of the second activity and indicates no change in method petitioner testified that she began to give riding lessons and put on dressage clinics to supplement her income the record shows that petitioner has been giving clinics since but quadrupled the amount of income from the clinic activity in this does seem to indicate that she at least updated her operating procedure to increase this income petitioner negotiated down veterinarian bills and ms pitts noted that petitioner brought her own shavings the wood chips used as a floor covering and bedding in horse stalls to horse shows for half the cost however petitioner’s records indicate that her vet expenses increased from about dollar_figure in to more than dollar_figure in and her shavings expenses decreased from about dollar_figure in to about dollar_figure in some of these minor changes indicate that petitioner wanted to decrease expenses on an activity that was not earning a profit but we are not convinced that these changes would have had a material impact on the overall profitability of petitioner’s activity or are probative that she conducted the activity with an objective to make a profit see golanty v commissioner t c pincite respondent asserts that petitioner’s minimal advertisement and promotion of the horse activities indicate that the activities were not engaged in for profit this court has found that advertising at horse shows by word of mouth in print media and by participation in horse shows may indicate an intent to make a profit 72_tc_659 however in petitioner spent only dollar_figure on advertising almost dollar_figure less than in and although this indicates a change in operating procedure the reduction in the amount expended for advertising is at best ambiguous and may not be consistent with an intent to improve profitability this favors respondent we conclude that petitioner did not carry on the horse activity in a businesslike manner therefore this factor favors respondent the expertise of the taxpayer or her advisers preparation for the activity by extensive study of its accepted business economic and scientific practices or consultation with those who are expert therein may indicate that the taxpayer has a profit_motive where the taxpayer carries on the activity in accordance with such practices sec_1_183-2 income_tax regs we have no doubt that petitioner is an accomplished horsewoman with an extensive background in riding and showing horses she has certainly engaged in an extensive study of training dressage and horsemanship as evidenced by her collection of books and videos and her dressage seminars and testing however none of the educational materials in the record relate to the economics or business aspects of profitably running a horse activity and petitioner’s background as a lifelong horsewoman is insufficient to indicate a profit objective see giles v commissioner tcmemo_2006_15 discounting the probative value of reference materials that do not relate to the business aspects of the horse activity and giles v commissioner tcmemo_2005_28 same mckeever v commissioner tcmemo_2000_288 before entering into her second activity petitioner consulted robert kellerhouse a rider and competitor who organizes horse shows teresa williams a horse broker elsa donnell a dressage trainer and axle steiner a horse judge who judges the olympics and all the high end equestrian sports petitioner continued to consult with those individuals after she started her activity about issues with training gallahad the ups and downs of the market what horses were being sold for who was winning equestrian competitions what people were looking for in horses and what horses were selling the main inquiry is whether petitioner received advice from the experts as to the accepted principles and economics of profitably running a business and not merely the general advice that a horse enthusiast would seek in training and showing horses as a hobby see 72_tc_411 chandler v commissioner t c memo keating v commissioner tcmemo_2007_309 affd 544_f3d_900 8th cir giles v commissioner tcmemo_2006_15 mckeever v commissioner supra taxpayers received general advice on showing and promoting horses but not on how to run a profitable horse business other than ms pitts petitioner’s advisers did not testify at trial or otherwise corroborate through evidence such as correspondence or other documentation that they discussed the specifics of profitably running a horse activity with petitioner when a party has the ability to introduce evidence and does not we may infer that the evidence would have been unfavorable to that party 6_tc_1158 affd 162_f2d_513 10th cir ms pitts discussed the economic state of the sport horse industry with petitioner and observed petitioner discussing the same with robert kellerhouse although petitioner’s discussions with the above experts may have touched on some information relevant to running a horse activity for profit the focus was on the general aspects of training showing and selling horses and not on the business aspects of the activity we conclude that petitioner has not established that she sought expert advice regarding the business and economic aspects of carrying on her activity for profit therefore this factor weighs in favor of respondent the time and effort expended by the taxpayer in carrying on the activity the fact that the taxpayer devotes much of his personal time and effort to carrying on an activity particularly if the activity does not have substantial personal or recreational aspects may indicate an intention to derive a profit a taxpayer’s withdrawal from another occupation to devote much of his energies to the activity may also be evidence that the activity is engaged in for profit sec_1_183-2 income_tax regs petitioner spent hours per week working on her horse activity ms pitts corroborated this testimony confirming that petitioner spent a minimum of hours per week on the activity this is a significant amount petitioner’s horse activity work included cleaning stalls feeding horses maintaining the grounds fencing riding horses cleaning tack handling animals for the vet or farrier and competing in shows however the activity also had considerable personal and recreational aspects even if some of the activities were mundane arduous or repugnant petitioner received considerable enjoyment from riding owning and competing with horses she went to all- weekend horse shows and competitions which she enjoyed and which took considerable time these activities are just as much a part of a horse hobby as they are a horse business and there is no indication of what work she did on her horse activity that was beyond what she would have done if the activity was a hobby see giles v commissioner tcmemo_2006_15 unpleasant tasks associated with caring for horses are required regardless of whether the activity is pursued as a hobby or a business giles v commissioner tcmemo_2005_28 although we found in engdahl v commissioner t c pincite that to hours per week caring for the horses mucking out stalls and maintaining the horse facilities could hardly be called pleasurable the taxpayers in engdahl did not themselves ride or personally use the activity’s property for social activities in contrast petitioner received a great deal of pleasure from riding and acknowledged that she had a circle of 5petitioner testified that she never rode pleasure horses and ms pitts testified that she never saw petitioner ride a pleasure horse however petitioner did not distinguish whether she meant that she never rode horses for leisure time pleasure or that she never participated in the discipline of pleasure riding pleasure riding competitions at horse shows evaluate horses on manners and suitability of the horse for a relaxed gait the horse is to appear to be a pleasure to ride because petitioner is an accomplished horsewoman and so is ms pitts we believe that she may have been referring to the discipline and not the fact that she never received pleasure from riding her horses friends in the horse industry and that it was a social outlet for her petitioner confirmed her lifelong love of horses and competition that a business person derives pleasure from his or her work does not necessarily show a lack of a profit objective see sec_1_183-2 income_tax regs see also 59_tc_312 petitioner did spend a significant amount of time on her horse activity however because the activity had so many personal and recreational aspects we find this factor neutral the expectation that assets used in the activity may appreciate in value a taxpayer’s expectation that assets such as land and other tangible_property used in an activity may appreciate in value to create an overall profit may indicate that the taxpayer has a profit objective as to that activity giles v commissioner tcmemo_2005_28 quoting sec_1_183-2 income_tax regs there is no doubt that petitioner expected her horses to appreciate petitioner began her second horse activity after purchasing gallahad for dollar_figure with the plan to resell him at a much higher price gallahad was very well bred but he had been neglected she was able to negotiate the original asking price of dollar_figure down to just dollar_figure because the owners wanted to just get rid of him petitioner believed that she would then be able to sell him somewhere in the six figure amount after petitioner purchased gallahad he had many physical problems however ms pitts testified that gallahad could still be worth dollar_figure the record does not support that testimony but rather shows that petitioner had been unable to sell gallahad at much lower prices although gallahad did not appreciate nearly as much as petitioner thought he would we believe that petitioner felt she had bought him for a bargain price and did expect him to appreciate in value we are unconvinced by petitioner’s argument that her property should be included as part of her horse activity we do accept that she believed the property would appreciate in value and that it did in fact appreciate as we have already found petitioner also expected her horses to appreciate petitioner testified that a bank had appraised her property at around dollar_figure in and another appraisal prepared for a line of credit indicates that the value was somewhere around dollar_figure and dollar_figure petitioner believed her property was worth dollar_figure in and that it was worth somewhere between dollar_figure and dollar_figure in based on a valuation by her realtor the property also served as petitioner’s home and that of her daughter there is no indication that petitioner expected to hold the property for sale or to sell it as a profit center of her horse activity see rozzano v commissioner tcmemo_2007_177 the taxpayer began the horse activity subsequent to the purchase of the land therefore there was no bona_fide intention of realizing profits from including the land in the horse activity when there is little economic interrelationship between a horse activity and the holding of the property for appreciation they cannot be considered the same activity boddy v commissioner tcmemo_1984_156 n affd without published opinion 756_f2d_884 11th cir petitioner may have purchased the land primarily for the purpose of her first horse activity however it was also her primary residence and she remained on the property between her two horse activities if petitioner’s intent to make a profit depended upon the appreciation of her land then ‘the horse farm was an unnecessary economic burden to the holding of the land for appreciation ’ see purdey v commissioner tcmemo_1989_657 quoting boddy v commissioner supra affd without published opinion 922_f2d_833 3rd cir even if we assume that petitioner purchased the property with the intent to profit from increase in its value petitioner has not shown that the horse activity actually reduces the net cost of carrying the land for its appreciation in value see purdey v commissioner supra sec_1 d income_tax regs farming and holding land will be considered a single activity only ‘if the income derived from farming exceeds the deductions attributable to the farming activity which are not directly attributable to the holding of the land’ faulkner v commissioner tcmemo_1985_536 n quoting sec_1_183-1 income_tax regs petitioner’s income never came close to covering the expenses that were related to the horse activity and were not directly related to the holding of the land because laddie was sold for dollar_figure over his purchase_price and gallahad was purchased at a bargain price we conclude that petitioner expected the horses involved in the activity to appreciate in value with the potential although not achieved here of creating a profit this factor weighs in favor of petitioner the success of the taxpayer in carrying on other similar or dissimilar activities the fact that the taxpayer has engaged in similar activities in the past and converted them from unprofitable to profitable enterprises may indicate that he is engaged in the 6petitioner’s excel spreadsheets for and list only expenses directly related to the care show and sale of horses and do not include any property expenses these spreadsheets also include petitioner’s income from the horse activity which is a mere fraction of the listed variable horse- related expenses present activity for profit even though the activity is presently unprofitable sec_1_183-2 income_tax regs although petitioner has a long history of working with and showing horses petitioner’s first horse activity was unsuccessful petitioner reported on schedule c of her tax returns that she had losses of dollar_figure in and dollar_figure in petitioner appears to be a successful packaging designer for the pharmaceutical and cosmetics industry however the record does not show that she conducted her horse activity in a manner similar to her design business giles v commissioner tcmemo_2005_28 citing dodge v commissioner t c memo under this factor petitioner’s previous lack of success in carrying on a similar activity favors respondent the taxpayer’s history of income or losses with respect to the activity a series of losses during the initial or start-up stage of an activity may not necessarily be an indication that the activity is not engaged in for profit however where losses continue to be sustained beyond the period which customarily is necessary to bring the operation to profitable status such continued losses if not explainable as due to customary business risks or reverses may be indicative that the activity is not being engaged in for profit if losses are sustained because of unforeseen or fortuitous circumstances which are beyond the control of the taxpayer such losses would not be an indication that the activity is not engaged in for profit sec_1_183-2 income_tax regs see also engdahl v commissioner t c pincite holding that horse breeding has 5-to 10-year startup stage burger v commissioner tcmemo_1985_523 affd 809_f2d_355 7th cir for the years at issue petitioner claimed dollar_figure in losses she contends that the years at issue were well within the 5-to 10-year startup stage of her activity and that the losses were in part due to unforeseen problems with gallahad petitioner argues that the activity beginning in was distinct from the activity beginning in petitioner asserts that because she took a year hiatus from conducting or reporting any operations and because the first activity consisted primarily of breeding development and sale while the second activity consisted of purchasing development and sale the two activities are different petitioner argues that this distinction is important with respect to the presumption under sec_183 and the allowance of an appropriate startup_period for the second activity even if petitioner began a new activity in we are unconvinced that the extensive losses can be explained because the activity was still in its startup phase sec_183 provides that if the gross_income derived from an activity for or more of the taxable years in the period of consecutive taxable years which ends with the taxable_year exceeds the deductions attributable to such activity such activity shall be presumed to be an activity engaged in for profit this section expands the timeframe so the presumption arises if in of taxable years the gross_income exceeds the deductions for an activity which consists in major part of the breeding training showing or racing of horses id if her second activity was truly a new and distinct activity the years at issue are only the third fourth and fifth of the activity it was possible that petitioner could then have had profitable years before the years were up as of the end of the tax_year in fact as of chart above notes losses were also incurred in and petitioner’s main business prospect gallahad had not sold even at prices substantially below dollar_figure the record includes advertisements where petitioner listed gallahad at dollar_figure to dollar_figure we are unconvinced that petitioner would have been able to sell gallahad at a price that would cover her losses see boddy v commissioner tcmemo_1984_156 ‘the presence of losses in the formative years of a business is not inconsistent with an intention to achieve a later profitable level of operation bearing in mind however that the goal must be to realize a profit on the entire operation which presupposes not only future net_earnings but also sufficient net_earnings to recoup the losses which have meanwhile been sustained in the intervening years’ quoting 45_tc_261 affd 379_f2d_252 2d cir cert_denied 389_us_931 although petitioner cites numerous cases in which we have allowed lengthy startup periods to years for horse activities those cases generally involve horse breeding see 72_tc_659 routon v commissioner tcmemo_2002_7 mckeever v commissioner tcmemo_2000_288 dodge v commissioner tcmemo_1998_89 appley v commissioner tcmemo_1979_433 petitioner in the years at issue was not involved in a horse-breeding activity and she did not present testimony or other evidence at trial with respect to a reasonable startup_period for her actual activity petitioner asserts that her activity was essentially a ‘one- horse’ operation and the record indicates that she attempted to sell gallahad relatively soon after purchase moreover there is no indication that she would have made a profit from her activity if the problems affecting gallahad had not occurred see dodge v commissioner supra quoting sec_1_183-2 income_tax regs petitioner also argues that the losses were ‘sustained because of unforeseen or fortuitous circumstances which are beyond the control of the taxpayer’ it is true that there were many problems with gallahad while in petitioner’s possession he had a problem multiple tendon injuries and ulcers as unfortunate as these issues are we do not beleive they were entirely unforeseeable petitioner purchased this horse for a nominal amount of dollar_figure from people who wanted to just get rid of him even if petitioner was in the startup phase of her second horse activity the substantial and consistent losses were not attributable to the costs required to start_up a business nor were they from unforeseen circumstances the losses resulted from her inability to sufficiently control expenses and effectively market and sell the activity’s only significant asset and only possible source of profit accordingly this factor favors respondent the amount of occasional profits if any which are earned from the activity the amount of profits in relation to the amount of losses_incurred and in relation to the amount of the taxpayer’s investment and the value of the assets used in the activity may provide useful criteria in determining the taxpayer’s intent sec_1_183-2 income_tax regs a n opportunity to earn a substantial ultimate profit in a highly speculative venture is ordinarily sufficient to indicate that the activity is engaged in for profit even though losses or only occasional small profits are actually generated id petitioner argues that when she purchased gallahad and started the activity she could make a substantial amount of money from the sale of gallahad yet she and ms pitts also admitted that the sale of horses is a high-risk activity we have held that horse activities are highly speculative ventures even likening show horses to a wildcat oil well dawson v commissioner tcmemo_1996_417 although petitioner has generated no profit from her activity a taxpayer’s belief that she could one day sell a horse for a substantial amount of revenue and a correspondingly large profit may be indicative of a profit_motive if that belief is adequately supported see giles v commissioner tcmemo_2006_15 citing mckeever v commissioner supra when petitioner began her second horse activity she believed that she could hit the jackpot with gallahad we are less certain that this belief reasonably continued through the years at issue petitioner’s horse activity generated no profits in the first years of existence however show horses are a highly speculative venture and petitioner initially believed that she could sell gallahad for a large profit we find this factor slightly favors petitioner the financial status of the taxpayer substantial income from sources other than the activity particularly if the losses from the activity generate substantial tax benefits may indicate that the activity is not engaged in for profit especially if there are personal or recreational elements involved sec_1_183-2 income_tax regs petitioner earned substantial income from her product design business and the losses from her horse activity resulted in substantial tax benefits moreover petitioner derived great personal pleasure from her activity during the years at issue petitioner earned an average of dollar_figure a year from her product design business which coupled with the tax benefits she enjoyed enabled her to fund her profitless horse activity petitioner cites several cases in which the court found that a taxpayer’s investment of unrelated income into the activity was indicative that it was not a mere hobby see eg engdahl v commissioner supra pincite phillips v commissioner tcmemo_1997_128 mary v commissioner tcmemo_1989_118 eisenman v commissioner tcmemo_1988_467 appley v commissioner supra in each of those cases however the court found facts and circumstances not present here including that the taxpayer either derived no personal pleasure or recreation from the activity or derived much less than petitioner does from her activity petitioner did spend a significant amount of money on her horse activity she also received substantial tax benefits in fact dropping her taxable_income to zero in of the years at issue and considerable personal pleasure see mckeever v commissioner tcmemo_2000_288 we are also mindful that as a parent she saw the activity as important to her daughter’s development and happiness we agree that petitioner expended more money on her horse activity than she could prudently afford given her apparent lack of other independent sources of wealth divorced status and dependent daughter further by funding the activity in part with funds from loans the hoped-for tax savings at issue in this case and withdrawals from her savings and retirement accounts she has put herself and her daughter in substantial financial jeopardy see helmick v commissioner tcmemo_2009_220 so long as federal and state combined income_tax rates are less than percent there is no financial benefit from losing money engdahl v commissioner t c pincite on the basis of these facts petitioner asserts that this was not a hobby respondent focusing on the substantial tax benefits consistent history of losses recreational elements and petitioner’s daughter’s therapeutic aspects concludes it was not a for-profit activity we believe there is some truth to both parties’ assertions but we do not fully accept either party’s conclusion mckeever v commissioner supra we find this factor is neutral elements of personal pleasure or recreation the presence of personal motives in carrying on of an activity may indicate that the activity is not engaged in for profit especially where there are recreational or personal elements involved sec_1_183-2 income_tax regs however we also note that a business will not be turned into a hobby merely because the owner finds it pleasurable suffering has never been made a prerequisite to deductibility jackson v commissioner t c pincite petitioner loves horses and clearly derives great pleasure from her horse-related activity she has ridden horses since she was years old and sought to surround herself with horses her entire life moreover her activity is also a social outlet for her and she believes it has therapeutic benefits for her daughter see keating v commissioner tcmemo_2007_309 citing montagne v commissioner tcmemo_2004_252 affd 166_fedappx_265 8th cir particularly attaching relevance to whether the taxpayer or a member of the taxpayer’s family rides the horses bunney v commissioner t c the parent supported his daughter’s interest in horses we note that ‘an enterprise is no less a business because the entrepreneur gets satisfaction from his work however where the possibility for profit is small given all the other factors and the possibility for gratification is substantial it is clear that the latter possibility constitutes the primary motivation for the activity ’ dodge v commissioner tcmemo_1998_89 quoting burger v commissioner t c memo 7again petitioner argues that she never rode pleasure horses we do not take this to mean nor do we find that she received no pleasure from riding horses see supra note petitioner’s horse activity clearly involved substantial elements of personal pleasure and recreation for herself and her daughter this factor strongly favors respondent after considering all of the above factors as applied to the unique facts and circumstances of this case we conclude that petitioner’s horse activity was not engaged in for profit within the meaning of sec_183 this activity during the years at issue essentially involved two horses gallahad and laddie as early a sec_2002 when gallahad was offered for sale by petitioner for dollar_figure without attracting a buyer it was or should have been evident to petitioner that she would not hit the jackpot with him laddie was sold in for dollar_figure more than the acquisition_cost far short of a sufficient amount to cover losses of the horse activity and show a profit the activity was always in the red and continued that way through at least with the greatest loss occurring in that year the business never underwent substantial change therefore petitioner is not entitled to deduct expenses to the extent they exceed gross_income from the horse activity 8we note that petitioner is entitled to the sec_183 deductions up to the amount of income received in the horse activity respondent only disallowed petitioner’s schedule c net losses which petitioner determined after accounting for any income from the horse activity in the years at issue the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered for respondent
